      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Erin Michelle Leach,                             No. CV-19-05593-PHX-DLR
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15
16          At issue is the denial of Plaintiff Erin Leach’s Applications for Disability Insurance
17   benefits and Supplemental Security Income benefits by the Social Security Administration
18   (SSA) under the Social Security Act (“the Act”). Plaintiff filed a Complaint (Doc. 1) with
19   this Court seeking judicial review of that denial, and the Court now addresses Plaintiff’s
20   Opening Brief (Doc. 10, “Pl. Br.”), Defendant SSA Commissioner’s Answering Brief
21   (Doc. 12, “Def. Br.”), and Plaintiff’s Reply (Doc. 13, “Reply”). The Court has reviewed
22   the briefs and Administrative Record (Doc. 9, “R.”), and now reverses the Administrative
23   Law Judge’s (“ALJ”) decision (R. at 16–48) as upheld by the Appeals Council (R. at 1–6).
24   I.     BACKGROUND
25          Plaintiff filed her Application for Disability Insurance benefits on August 7, 2015,
26   alleging disability beginning March 1, 2014. (Id. at 19.) She later filed an Application for
27   Supplemental Security Income benefits on February 25, 2016, alleging the same disability
28   onset-date. (Id.) Her claims were denied initially on December 29, 2015, and were denied
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 2 of 12



 1   on reconsideration on September 2, 2016. (Id.) On July 19, 2018, Plaintiff appeared and
 2   testified at a hearing before the ALJ. (Id.) On November 5, 2018, the ALJ denied her claim,
 3   and on October 25, 2019, the Appeals Council denied Plaintiff’s Request for Review. (Id.
 4   at 1–6, 16–48.)
 5             The Court has reviewed the medical evidence and will discuss the pertinent
 6   evidence in addressing the issues raised by the parties. Upon considering the medical
 7   records and opinions, the ALJ evaluated Plaintiff’s disability based on the following severe
 8   impairments: degenerative disc disease; hip osteoarthritis; headaches; seizure disorder;
 9   nonfamilial hypogammaglobulinemia; bilateral carpal tunnel syndrome; asthma;
10   fibromyalgia; major depressive disorder; anxiety disorder; and mild cognitive disorder. (Id.
11   at 22.)
12             Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
13   that Plaintiff was not disabled from the alleged disability onset-date through the date of the
14   decision. (Id. at 36.) The ALJ found that Plaintiff “does not have an impairment or
15   combination of impairments that meets or medically equals the severity of one of the listed
16   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (Id. at 23.) Next, the ALJ
17   calculated Plaintiff’s residual functional capacity (“RFC”):
18             [Plaintiff] has the [RFC] to perform light work as defined in 20 CFR
               404.1567(b) and 416.967(b) except she is limited to occasional climbing of
19
               ramps and stairs, balancing, stooping, kneeling, crouching, crawling, never
20             climbing ladders, ropes, or scaffolds, frequent bilateral hand[l]ing, fingering,
               and feeling, occasional exposure to non-weather related extreme cold,
21             wetness, loud noise, excessive vibration, pulmonary irritants such as fumes,
22             dusts, odors and gases, and no exposure to dangerous machinery or
               unprotected heights, and no requirement to drive as part of the job. She is
23             limited to work with minimal in-person interaction with the public, and
24             limited to tasks that can be learned by demonstration within 30 days.

25   (Id. at 26–27.) Accordingly, the ALJ found that “there are jobs that exist in significant
26   numbers in the national economy that [Plaintiff] can perform.” (Id. at 36.)
27             ....
28             ....


                                                    -2-
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 3 of 12



 1   II.    LEGAL STANDARDS
 2          In determining whether to reverse an ALJ’s decision, the district court reviews only
 3   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
 4   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
 5   determination only if it is not supported by substantial evidence or is based on legal error.
 6   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
 7   that a reasonable person might accept as adequate to support a conclusion considering the
 8   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 9   Court must consider the record as a whole and may not affirm simply by isolating a
10   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
11   susceptible to more than one rational interpretation, one of which supports the ALJ’s
12   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
13   (9th Cir. 2002) (citations omitted).
14          To determine whether a claimant is disabled for purposes of the Act, the ALJ
15   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
16   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
17   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
18   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
19   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
20   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
21   step three, the ALJ considers whether the claimant’s impairment or combination of
22   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
23   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
24   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
25   whether the claimant is still capable of performing past relevant work. 20 C.F.R.
26   § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where she
27   determines whether the claimant can perform any other work in the national economy
28


                                                 -3-
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 4 of 12



 1   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
 2   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
 3   III.   ANALYSIS
 4          Plaintiff raises several issues for the Court’s consideration. First, Plaintiff argues
 5   that the ALJ improperly evaluated several medical opinions of record, including those
 6   offered by Plaintiff’s treating physicians. (Pl. Br. at 6–11.) Second, Plaintiff argues that the
 7   ALJ improperly evaluated Plaintiff’s testimony regarding her symptoms. (Id. at 11–14.)
 8   Third, Plaintiff argues that the ALJ improperly rejected lay witness testimony from
 9   Plaintiff’s mother. (Id. at 14–15.) Finally, Plaintiff argues that the ALJ improperly
10   calculated Plaintiff’s RFC and failed to account for all of Plaintiff’s limitations in posing
11   hypothetical questions to the vocational expert that testified at Plaintiff’s hearing. (Id. at 2,
12   15–16.)
13          For the reasons that follow, the Court agrees with several of Plaintiff’s arguments
14   and finds that the ALJ’s errors warrant remanding Plaintiff’s case for computation and
15   award of benefits. Specifically, the Court agrees that the ALJ erroneously rejected
16   Plaintiff’s symptom testimony, the lay witness testimony of Plaintiff’s mother, and the
17   treating physician opinions of Dr. Shruti Parasher and Dr. Matthew Doust. Since these
18   errors are dispositive, Plaintiff’s remaining arguments are superfluous.
19          A.     The ALJ erred by rejecting Plaintiff’s and her mother’s testimony.
20          At her hearing, Plaintiff testified that she has several limitations that prevent her
21   from sustaining work on a regular basis. (R. at 63.) Specifically, Plaintiff identified the
22   following as the most significant barriers to her sustaining employment: mental capacity;
23   frequent time off to attend medical appointments; inability to sit for long periods of time;
24   need to frequently lay down; need to regularly elevate her feet; anxiety; and finally,
25   frequent migraines. (Id.) Plaintiff’s mother echoed her allegations and observed that “[s]he
26   is in so much pain and very weak, [that] she only does what’s necessary. (Id. at 343–358,
27   411-417.)
28          ....


                                                   -4-
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 5 of 12



 1          The ALJ rejected Plaintiff’s and her mother’s testimony for several reasons.
 2   Regarding Plaintiff’s testimony, the ALJ found that it was inconsistent with (1) the
 3   objective medical evidence; (2) Plaintiff’s part-time work during the relevant period; (3)
 4   Plaintiff’s activities of daily living (ADLs); and (4) Plaintiff’s improvement in her
 5   symptoms with treatment. (Id. at 27–31.) Next, the ALJ rejected the lay witness testimony
 6   of Plaintiff’s mother because “she is not medically trained and her opinion is based upon
 7   casual observation, rather than objective medical examination and testing.” (Id. at 35.) The
 8   Court finds that the ALJ erred by rejecting Plaintiff’s and her mother’s testimony.
 9          An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
10   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
11   evaluates whether the claimant has presented objective medical evidence of an impairment
12   “which could reasonably be expected to produce the pain or symptoms alleged.”
13   Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell v.
14   Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks omitted)).
15   If the claimant presents such evidence then “the ALJ can reject the claimant’s testimony
16   about the severity of her symptoms only by offering specific, clear and convincing reasons
17   for doing so.” Garrison, 759 F.3d at 1014–15 (citing Smolen v. Chater, 80 F.3d 1273, 1281
18   (9th Cir. 1996)). This is the most demanding standard in Social Security cases. Id. at 1015.
19   “In evaluating the credibility of pain testimony after a claimant produces objective medical
20   evidence of an underlying impairment, an ALJ may not reject a claimant’s subjective
21   complaints based solely on a lack of medical evidence to fully corroborate the alleged
22   severity of pain.” Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).
23          The ALJ erred by rejecting Plaintiff’s testimony because of its purported
24   inconsistency with her ADLs and her part-time work during the relevant period. Substantial
25   evidence does not support the ALJ’s conclusion that Plaintiff’s ADLs or her work were
26   inconsistent with her allegations. The ALJ cited the following ADLs as inconsistent with
27   Plaintiff’s allegations: (1) living with her son; (2) light household chores; (3) light cooking;
28   (4) managing her hygiene; (5) remembering medications; (6) managing her finances; (7)


                                                  -5-
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 6 of 12



 1   watching TV; (8) running frequent errands; (9) driving independently; (10) going to car
 2   shows and concerts; (11) listening to music; and (12) spending time with her dogs. (R. at
 3   31.) The ALJ’s entire analysis regarding Plaintiff’s ADLs consisted of listing the above
 4   activities and concluding that they are inconsistent with Plaintiff’s alleged limitations. This
 5   was insufficient. See Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (observing that
 6   ALJs must specify “which daily activities conflicted with which part of Claimant's
 7   testimony”) (emphasis in original). None of the listed activities are inherently inconsistent
 8   with Plaintiff’s allegations, nor does the ALJ specify how any given activity was
 9   inconsistent with Plaintiff’s testimony. And the records the ALJ cites do not provide greater
10   detail regarding her ADLs; in one record the ALJ cites, Plaintiff states that “it’s a struggle
11   every[]day because of the lack of energy and pain.” (R. at 31, 1312, 3447.) Moreover, the
12   ALJ did not indicate whether any of her ADLs are consistent with sustained employment
13   or make any specific findings regarding those activities. See Burch, 400 F.3d at 681. Absent
14   specificity as to what Plaintiff’s ADLs functionally involved or how those ADLs contradict
15   her testimony, the ALJ’s reasoning is insufficient.
16          The ALJ similarly erred by finding that Plaintiff’s part-time work during the
17   relevant period contradicts her testimony. The ALJ did not find that Plaintiff had
18   substantial gainful employment during the relevant period but still found that her ability to
19   spend “a couple hours a week handling scheduling for her employees . . . [and] sitting in
20   an office for a few days a week for another position,” was inconsistent with her allegations.
21   (R. at 21, 31.) Again, although Plaintiff’s work was a proper consideration, the ALJ does
22   not specify how her work-activities contradict her allegations. Significantly, Plaintiff
23   testified that as her impairments progressively increased, she tapered her part-time work
24   down to 15 to 20 hours per month. (Id. at 75–76.) Further, she testified that because she
25   was an owner at her workplace she could leave, rest, prop her feet, and use a heating pad
26   as needed. (Id. at 75–77.) This testimony was the basis for the ALJ’s rejection of Plaintiff’s
27   allegations based on her part-time work, but absent greater specificity from the ALJ, it is a
28


                                                  -6-
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 7 of 12



 1   mystery as to how it contradicts Plaintiff’s allegations of disabling symptoms.
 2   Accordingly, the ALJ erred.
 3          Next, the ALJ erred by rejecting Plaintiff’s allegations because of her improvement
 4   with treatment. See, e.g., Garrison, 759 F.3d at 1017 (reiterating that ALJs may not rely
 5   on isolated instances of partial or temporary improvement as support for concluding that a
 6   claimant is capable of sustaining work). Here, the voluminous medical record indicates
 7   that Plaintiff received only partial and temporary relief from various treatment modalities.
 8   (R. at 539, 736, 1380, 1383, 2343, 3201, 3650–52, 3655, 4305, 4307.) Further, her
 9   testimony is consistent with the medical record. For example, in May 2018, Plaintiff’s
10   treating physician noted that Plaintiff’s severe spinal pain persisted despite aggressive
11   treatment. (R. at 3651, 3655.) Regarding her migraine headaches, another treating
12   physician observed that chemodenervation, i.e., Botox injections, was required because her
13   migraines had not responded to oral medication. (Id. at 3201.) Finally, despite repeated
14   injections and surgery, Plaintiff reported only partial and temporary relief of her carpal
15   tunnel syndrome in her right hand. (Id. at 1348, 1380, 2343.) And in May 2018, she
16   reported worsening pain in her left hand despite treatment. (Id. 4305, 4307.) Accordingly,
17   substantial evidence does not support the ALJ’s finding that Plaintiff’s improvement
18   undermines her allegations since the record indicates that her improvement was only partial
19   and temporary.
20          The ALJ’s final reason for rejecting Plaintiff’s testimony—that it was purportedly
21   inconsistent with the objective medical evidence—also fails because, even if true, it cannot
22   form the sole basis for rejecting a claimant’s testimony. See Burch, 400 F.3d at 682. Since
23   the Court rejects the ALJ’s other bases for rejecting Plaintiff’s testimony, the ALJ’s
24   reliance on the objective medical evidence stands alone, and therefore, is inadequate.
25          As for the testimony of Plaintiff’s mother, Defendant concedes the ALJ erred by
26   rejecting it because Plaintiff’s mother is a casual observer rather than a medical
27   professional. (Def. Br. at 23.) Nevertheless, Defendant argues that “the ALJ’s specific,
28   well-supported bases for discounting Plaintiff’s allegations were equally applicable to her


                                                -7-
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 8 of 12



 1   mother’s allegations.” (Id.) As discussed above, the Court disagrees that the ALJ’s bases
 2   were specific or well-supported. Therefore, Defendant’s argument fails, and the Court finds
 3   that the ALJ erred by rejecting the testimony of Plaintiff’s mother.
 4          Because the ALJ failed to provide sufficient justification supported by substantial
 5   evidence for rejecting Plaintiff’s and her mother’s testimony, the ALJ erred.
 6          B.     The ALJ erred by rejecting the treating physician opinions of Drs.
                   Shruti Parasher and Matthew Doust.
 7
 8          Plaintiff’s treating physicians opined that Plaintiff experiences persistent symptoms
 9   from her impairments that significantly limit her functional abilities. After reviewing
10   Plaintiff’s medical records, Dr. Doust concluded that “she has significant findings that
11   would prevent her from working in any occupation at this time.” (R. at 3783–84.) In another
12   evaluation, Dr. Doust evaluated Plaintiff’s functional capacity in detail and found that
13   Plaintiff’s impairments cause “[c]ontinued severe pain despite aggressive treatment.” (Id.
14   at 3650–51.) Dr. Parasher evaluated Plaintiff’s functional limitations due to her migraines
15   and found that she would have approximately two headaches of four to eight hours per
16   week. (Id. at 1402–05.) Accordingly, Dr. Parasher found Plaintiff would be absent from
17   work about twice a month due to her impairments. (Id. at 1405.)
18          The ALJ rejected both doctors’ opinions. (Id. at 33.) Regarding Dr. Parasher’s
19   opinion, the ALJ found that it was inconsistent with the medical record and overly reliant
20   on Plaintiff’s self-reports. (Id.) Specifically, the ALJ found that Dr. Parasher’s opinion was
21   inconsistent with evidence in the record that Plaintiff’s headaches responded to medication
22   and Botox injections. (Id.) As for Dr. Doust’s opinion, the ALJ found it was not supported
23   by the medical record, his own findings, and was inadequately explained. (Id.) Further, the
24   ALJ rejected his additional statement that Plaintiff is unable to sustain work because it is
25   not a medical opinion. (Id.)
26          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
27   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
28   2008). Those who have treated a claimant are treating physicians, those who examined but


                                                 -8-
      Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 9 of 12



 1   did not treat the claimant are examining physicians, and those who neither examined nor
 2   treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
 3   Cir. 1995). If a treating physician’s opinion is not given controlling weight, then the ALJ
 4   must consider the relevant factors listed in 20 C.F.R. § 404.1527(d)(2)–(6) and determine
 5   the appropriate weight to give the opinion. Orn, 495 F.3d at 632. If a treating physician’s
 6   opinion “is contradicted by another doctor’s opinion, the ALJ cannot reject the treating
 7   physician’s opinion unless he provides specific and legitimate reasons that are based on
 8   substantial evidence in the record.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
 9   2005).
10            Substantial evidence does not support the ALJ’s rejection of Dr. Parasher’s opinion.
11   Initially, the record undermines the ALJ’s finding that Plaintiff’s migraines are responsive
12   to treatments besides Botox injections; rather, the record indicates the opposite. (R. at 33,
13   736, 1383, 1575, 3201, 3211.) And although Botox injections provided a 40%
14   improvement in Plaintiff’s migraines, the evidence indicates that her migraines still occur
15   in an amount consistent with Dr. Parasher’s opinion. (Id. at 3211, 1402.) Before Botox
16   injections were administered, Plaintiff reported four headaches per week in March 2016
17   and 15 headaches per month in July 2017. (Id. at 1383, 3213.) Thus, even a 50% reduction
18   in Plaintiff’s migraines due to Botox injections—which is greater than the medical records
19   indicate occurred—still leaves Plaintiff with around two migraines per week. So, the
20   evidence supports Plaintiff experiencing two migraines per week even with some
21   improvement. Since this is exactly what Dr. Parasher opined, his opinion is not inconsistent
22   with the evidence. Further, the ALJ erred by rejecting Dr. Parasher’s opinion because it
23   was purportedly largely based on Plaintiff’s self-reports. See Tommasetti, 533 F.3d at 1041
24   (“An ALJ may reject a treating physician’s opinion if it is based ‘to a large extent’ on a
25   claimant’s self-reports that have been properly discounted as incredible.”) (internal
26   quotations omitted). Here, as discussed above, Plaintiff’s symptom testimony was not
27   properly discounted as incredible, so it was error for the ALJ to conclude that Dr.
28   Parasher’s opinion was based on unreliable self-reports.


                                                  -9-
     Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 10 of 12



 1          Although the ALJ properly dismissed Dr. Doust’s opinion on the ultimate issue of
 2   disability, the ALJ erred in rejecting his opinion regarding Plaintiff’s functional limitations.
 3   The ALJ’s assertion that Dr. Doust’s opinion is unexplained is misplaced. Opinions in
 4   check-box form can be entitled to substantial weight when adequately supported by
 5   experience with the patient and medical records that have notes in support of the opinion.
 6   Garrison, 759 F.3d at 1013–14. Such is the case here: the medical records substantiate and
 7   explain Dr. Doust’s opinion. (R. at 3650–784.) Further, the ALJ’s conclusion that Dr.
 8   Doust’s opinion is undermined by the medical record is unsupported by substantial
 9   evidence. Significantly, although the ALJ identifies some findings that possibly indicate
10   Plaintiff is not as functionally limited as Dr. Doust opines, these peripheral findings do not
11   undermine Dr. Doust’s opinion. (Id. at 33.) For example, the May 2018 examination the
12   ALJ cites as revealing only mild limitations notes Plaintiff has “pain throughout spine . . .
13   reduced [range of motion] due to pain . . . [and] FABER Test: positive.” (Id. at 3654–55.)
14   Further, Dr. Doust noted during the same examination that Plaintiff “continues to describe
15   severe and progressive, cervical thoracic and lumbar spine pain, worse in the cervical spine
16   today. The pain has been ongoing now for over 10 years. The pain increases with any kind
17   of prolonged activity such as lifting, weightbearing activity, and activities of daily living
18   such as cooking, cleaning and recreational type activities.” (Id. at 3655.) Instead of
19   undermining Dr. Doust’s opinion, the record substantiates his opinion that Plaintiff has
20   continued severe pain despite aggressive treatment. (Id. 3650–51, 3661, 3668, 3673, 3678,
21   3683, 3688.)
22          In sum, the ALJ erred by rejecting the opinions of Dr. Doust and Dr. Parasher. The
23   ALJ’s conclusion that Dr. Doust’s opinion was unexplained and unsupported by the
24   evidence was itself unsupported by the evidence. Similarly, the conclusion that Dr.
25   Parasher’s opinion was contradicted by Plaintiff’s improvement was unsupported by the
26   evidence. Botox injections and other treatments only partially improved Plaintiff’s
27   migraines, and Dr. Parasher’s opinion accounted for that improvement. Moreover,
28


                                                  - 10 -
     Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 11 of 12



 1   Plaintiff’s self-reports did not justify the ALJ discounting Dr. Parasher’s opinion since the
 2   ALJ did not justifiably reject Plaintiff’s testimony.
 3          C.      The appropriate remedy is to remand Plaintiff’s case for computation
                    and award of benefits.
 4
 5          The credit-as-true rule, if applied here, would result in a remand of Plaintiff’s case
 6   for a calculation and payment of benefits. See Garrison, 759 F.3d at 1020. It applies if each
 7   part of a three-part test is satisfied. Id. First, the record must have been fully developed and
 8   further administrative proceedings would serve no useful purpose. Id. Next, the ALJ must
 9   have failed to provide sufficient reasons for rejecting the claimant’s testimony or medical
10   opinions. Id. Finally, if the improperly discredited evidence were credited as true, then the
11   ALJ would be required to find the claimant disabled. Id. Even if all elements of the credit-
12   as-true rule are met, the Court maintains “flexibility to remand for further proceedings
13   when the record as a whole creates serious doubt as to whether the claimant is, in fact,
14   disabled within the meaning of the Social Security Act.” Id.
15          Plaintiff argues that the appropriate remedy is to remand her case for computation
16   and award of benefits because all the elements of the credit-as-true rule are met. (Pl. Br. at
17   16.) The Court agrees that remanding Plaintiff’s case for benefits is the appropriate remedy.
18   Initially, as detailed above, the ALJ incorrectly rejected treating physician opinions and the
19   testimony of Plaintiff and her mother. Next, the record has been extensively developed
20   such that further proceedings would serve no useful purpose. Finally, if the improperly
21   rejected evidence were credited as true, then the ALJ would be required to find Plaintiff is
22   disabled. At Plaintiff’s hearing, the vocational expert testified that an individual with the
23   limitations opined to by Dr. Doust would be unable to perform any full-time work. (R. at
24   91–92.) Nor does the record as a whole create serious doubt that Plaintiff is, in fact,
25   disabled. Instead, the voluminous medical record and the evidence contained therein
26   substantiate Plaintiff’s allegations that she is severely functionally limited due to her
27   impairments.
28          ....


                                                  - 11 -
     Case 2:19-cv-05593-DLR Document 14 Filed 10/30/20 Page 12 of 12



 1          IT IS THEREFORE ORDERED reversing the November 5, 2018 decision of the
 2   Administrative Law Judge (R. at 16–48.), as upheld by the Appeals Council (R. at 1–6).
 3          IT IS FURTHER ORDERED remanding this case to the Social Security
 4   Administration for computation of benefits.
 5          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 6   consistent with this Order and close this case.
 7          Dated this 29th day of October, 2020.
 8
 9
10
11
                                                    Douglas L. Rayes
12                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
